PARKER, Judge.
Susan Van Duyne appeals a final judgment entered after the jury’s finding of no negligence in the operation of a rental ear owned by General Rent-A-Car (General) which was the legal cause of injury to Susan Van Duyne. Van Duyne also appeals an order denying her motion for new trial. General cross-appeals an order denying its motion to tax costs.
We affirm the final judgment. As to the order denying General’s motion to tax costs, the trial court did not have the benefit of the supreme court’s ruling in Aspen v. Bayless, 564 So.2d 1081 (Fla.1990). Van Duyne concedes that Aspen entitles General to recover the costs if the judgment is affirmed.
The final judgment is affirmed. The trial court’s order denying costs is reversed, and this cause is remanded for the assessment of costs authorized in section 57.041, Florida Statutes (1989).
RYDER, A.C.J., and LEHAN, J., concur.